Citation Nr: 0321975	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  97-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
RO that, among other things, denied an application to reopen 
a previously denied claim of service connection for a heart 
disorder.  The veteran was notified of this action by a 
letter in March 1997.

Besides the issue listed above, the issue of whether new and 
material evidence had been received to reopen a claim of 
service connection for right ear hearing loss was developed 
for appellate review.  Following a May 1999 remand by the 
Board, the RO took action in August 2002 to award service 
connection for bilateral sensorineural hearing loss.  
Accordingly, the issue of whether new and material evidence 
had been received to reopen a claim of service connection for 
right ear hearing loss is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As noted above, this case was before the Board in May 1999 
when it was remanded, in part, for additional development.


REMAND

Review of the claims file does not reflect that the veteran 
has been advised-relative to his claim to reopen-of the 
changes brought about by the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  This law is applicable to all claims filed 
on or after the date of enactment of the VCAA - November 9, 
2000 - or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  VAOPGCPREC 11-00.  VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of 


the information and evidence necessary to substantiate a 
claim for VA benefits and which information or evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). 

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claim to reopen, 
particularly the information or evidence required of the 
veteran and the evidence that VA will obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  In this regard, although the RO sent 
the veteran a letter in September 2002 informing him of the 
passage of the VCAA and providing him information with 
respect to a claim of service connection for hypertension, 
the RO did not specifically mention what it would take to 
substantiate the veteran's application to reopen a claim 
based on new and material evidence.  See Quartuccio, 16 Vet. 
App. at 187 (the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to attempts to reopen a claim).  

Additionally, the record reflects that evidence has been 
received subsequent to the RO's preparation of the August 
2002 supplemental statement of the case (SSOC).  A remand of 
the case is therefore required to comply with Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  See also 38 C.F.R. § 19.31 (appellant has the 
right to have that additional evidence reviewed by the RO in 
the first instance unless he waives such consideration in 
writing).  

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law with respect to the reopened 
claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claim to reopen, if any.  
38 U.S.C.A. § 5103(a) (West 2002).  He 
should also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable. 

2.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the last SSOC was issued 
in August 2002.  38 C.F.R. § 19.31 
(2002).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

